


Sperry Van Ness Dunn Commercial





--------------------------------------------------------------------------------



NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®








COMMERCIAL LEASE AGREEMENT


between
BCKK Investment Group, Inc.
(Landlord)
and
American Christmas Light & Supply, Inc.
(Tenant)












TABLE OF CONTENTS


Article
1.
Defined Terms

2.
Lease and Term

3.
Rent and Security Deposit

4.
Taxes

5.
Insurance and Indemnity

6.
Use of Premises

7.
Property Condition, Maintenance, Repairs and Alterations

8.
Damage or Destruction

9.
Condemnation

10.
Assignment and Subletting

11.
Default and Remedies

12.
Landlord's Contractual Lien

13.
Protection of Lenders

14.
Environmental Representations and Indemnity

15.
Professional Service Fees

16.
Miscellaneous and Additional Provisions













Sperry Van Ness Dunn Commercial, 1202 Corporate Drive West Arlington, TX 76006
Phone: (640)480-8200    Fax: 817-640-1217    David
Dunn                        2301 Crown Court
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com






--------------------------------------------------------------------------------






COMMERCIAL LEASE AGREEMENT


[Throughout this Lease, complete all blanks and check all boxes that apply.
Blanks not completed and boxes not checked do not apply.]


For good and valuable consideration, the parties to this Commercial Lease
Agreement (the "Lease") agree as follows:


ARTICLE ONE
DEFINED TERMS


As used in this Lease, the terms set forth in this Article One have the
following meanings:


1.
Effective Date: The last date beneath the signatures of Landlord and Tenant on
this Lease.



2.
Landlord: BCKK Investment Group, Inc.     

Address: 709 E 44th Street
Lubbock,Texas 79404
Telephone: (806)722-1225        Fax: (806)712-1310     
Email: blake@thedecorgroup.com         


3.
Tenant: American Christmas Light & Supply, Inc.     

Address: 2301 Crown Court     
Irving, Texas 75038     
Telephone: (806)722-1225        Fax: (806)712-1310     
Email: blake@thedecorgroup.com     


4.
Premises [include Suite or Unit No., if applicable]:                         



A.Building Name:     2301 Crown Court     


B.Street address:     2301 Crown Court     
Irving, TX 75038     
            in Dallas        County, Texas.


C.Legal description: The property on which the Premises are situated is
described as: Walnut Hill Distribution Center Walnut Hill Distribution Center 4
BLK4 lot 1 ACS 6.972 VOL20001053/3722 DDO3152001 CO-DC 5654600400 1325656004
and may be more particularly described on the attached Exhibit "A", Survey or
Legal Description (the "Property"). The term "Property" includes the land
described on Exhibit "A", and any improvements on the land (including the
Premises).


D.Floor Plan or Site Plan: Being a floor area of approximately 119,192 square
feet, or a land area of approximately 303,700.00 square feet or approximately
6.97 acres, and being more particularly shown in outline form on the attached
Exhibit "B", Floor Plan or Site Plan.


E.Tenant's Pro Rata Share: 100.000 %.


5.
Term: 5 years and months beginning on June 1, 2015, (the "Commencement Date")
and ending on May 31, 2020 (the "Expiration Date"). Unless the context requires
otherwise, references in this Lease to the "Term" include any renewal or
extension of this Lease. [See Addendum "A", Renewal Options, if applicable].



6.
Base Rent: Base Rent is due and payable in monthly installments during the Term
of this Lease as set forth in this Section. Base Rent and all other sums due or
payable by Tenant to Landlord under this Lease are collectively referred to in
this Lease as the "Rent."





--------------------------------------------------------------------------------




Base Rent Payment Schedule


On or before the first day of each month during the Term of this Lease, Tenant
shall pay monthly installments of Base Rent as follows:


Dates                                Monthly Base Rent


From    June 1, 2015        to    May 31, 2020             $     32,084.00 ;


[Rent for any Renewal Term is determined pursuant to a separate Addendum, if
applicable, and should not be set forth here.]


7.
Percentage Rental Rate:    %. [See Addendum "D", Percentage Rental and Gross
Sales Reports, if applicable]



8.
Security Deposit: $    (due upon execution of this Lease). [See Section 3.04]



9.
Expense Reimbursements:



A.Tenant shall pay Landlord as additional Rent (or pay the charges directly to
the service provider, if applicable) the following expenses (or a portion of the
expenses, if applicable) (each an "Expense Reimbursement" and collectively the
"Expense Reimbursements") that are incurred by or assessed against the Premises
(as each of these terms is defined in this Lease) [check all boxes that apply]:


X Real Estate Taxes;
X Insurance Premiums;
X Common Area Maintenance (CAM) Expenses;
X Operating Expenses;
X Roof and Structural Maintenance Expenses; Electricity;
O Cable;
O Gas;
O Internet Access;
O Water;
O Sewer;
O Telephone;
O Trash Removal; and
O All other Utilities.




B.Expense Definitions.


1.Real Estate Taxes. "Real Estate Taxes" means all general real estate taxes, ad
valorem taxes, general and special assessments, parking surcharges, rent taxes,
and other similar governmental charges levied against or applicable to the
Property for each calendar year.


2.Insurance Premiums. "Insurance Premiums" means all Landlord's insurance
premiums attributable to the Property, including but not limited to insurance
for fire, casualty, general liability, property damage, medical expenses,
extended coverage, and loss of rents coverage for up to 12 months' Rent.


3.Common Area Maintenance Expenses. "Common Area Maintenance Expenses" or "CAM
Expenses" means all costs of maintenance, inspection and repairs of the Common
Areas of the Property, including, but not limited to, those costs for security,
lighting, painting, cleaning, decorations and fixtures, Utilities, ice and snow
removal, trash disposal, project signs, roof repairs, pest control, project
promotional expenses, property owners' association dues, wages and salary costs
of maintenance personnel, and other expenses benefiting all the Property that
may be incurred




--------------------------------------------------------------------------------




by Landlord, in its discretion, including sales taxes and a reasonable service
charge for the administration thereof. The term "Common Areas" is defined as
that part of the Property intended for the collective use of all tenants
including, but not limited to, the parking areas, driveways, loading areas,
landscaping, gutters and downspouts, plumbing, electrical systems, HVAC systems,
roof, exterior walls, sidewalks, malls, promenades (enclosed or otherwise),
meeting rooms, doors, windows, corridors and public rest rooms. CAM Expenses do
not include the cost of capital improvements, the cost of management office
equipment and furnishings, depreciation on Landlord's original investment, the
cost of tenant improvements, real estate brokers' fees, advertising of space for
lease, or interest or depreciation on capital investments.


4.Operating Expenses. "Operating Expenses" means all costs of ownership,
building management, maintenance, repairs and operation of the Property,
including but not limited to roof and structural maintenance, Real Estate Taxes,
Insurance Premiums, CAM Expenses, reasonable management fees, wages and salary
costs of building management personnel, overhead and operational costs of a
management office, janitorial, Utilities, and professional services such as
accounting and legal fees. Operating Expenses do not include the cost of capital
improvements, the cost of management office equipment and furnishings,
depreciation on Landlord's original investment, the cost of tenant improvements,
real estate brokers' fees, advertising of space for lease, or interest or
depreciation on capital investments.


5.Roof and Structural Maintenance Expenses. "Roof and Structural Maintenance
Expenses" means all costs of maintenance, repair and replacement of the roof,
roof deck, flashings, skylights, foundation, floor slabs, structural components
and the structural soundness of the building in general.


6.Utilities. "Utilities" means charges for electricity, cable, gas, Internet
access, water, sewer, telephone, trash removal, and any other services that are
commonly understood to be utilities, including connection charges.


7.Other Terms. Other terms that are not expressly defined are intended to have
the meanings given those terms in common usage.


C.Expense Reimbursement Limitations. The amount of Tenant's Expense
Reimbursement will be determined by one of the following methods as described
and defined below [check only one]:


O Base Year Adjustment;
O Expense Stop Adjustment;
O Pro Rata Adjustment;
O Fixed Amounts; or
X Net Lease.


D.Expense Reimbursement Limitation Definitions.


1.
Base Year Adjustment. If "Base Year Adjustment" has been checked above, Tenant
shall pay to Landlord as additional Rent Tenant's Pro Rata Share of increases in
the applicable expenses (those checked in Section 1.09.A. above) for the
Property for any calendar year during the Term or during any Extension of this
Lease, over such amounts paid by Landlord for the Base Year    (the "Base
Year").



2.
Expense Stop Adjustment. If "Expense Stop Adjustment" has been checked above,
Tenant shall pay to Landlord as additional Rent Tenant's Pro Rata Share of
increases in the applicable expenses (those checked in Section 1.09.A. above),
for the Property for any calendar year during the Term or during any Extension
of this Lease, over $     per square foot of floor area (as set forth in Section
1.04D) per year.



3.
Pro Rata Adjustment. If "Pro Rata Adjustment" has been checked above, Tenant
shall pay





--------------------------------------------------------------------------------




to Landlord as additional Rent Tenant's Pro Rata Share of the total amount of
the applicable expenses (those checked in Section 1.09.A. above) for every
calendar year during the Term and during any extension of this Lease.


4.
Fixed Amounts. If "Fixed Amounts" has been checked above, Tenant shall pay to
Landlord as additional Rent the following monthly amounts (regardless of whether
they have been checked in Section 1.09.A. above) as Tenant's Expense
Reimbursements to Landlord for the following expenses that are incurred by or
assessed against the Property:



Real Estate Taxes                $    per month.
Insurance Premiums            $    per month.
CAM Expenses                $    per month.
Operating Expenses            $    per month.
Roof & Structural Maintenance Expenses     $    per month.
Electricity                    $    per month.
Cable                    $    per month.
Gas                    $    per month.
Internet Access                $    per month.
Water                    $    per month.
Sewer                    $    per month.
Telephone                    $    per month.
Trash Removal                $    per month.
All Other Utilities                $    per month.


5.
Net Lease. If "Net Lease" has been checked above, then notwithstanding anything
contained in this Lease to the contrary in Section 6.02, Article Seven or
otherwise, Tenant shall be responsible for paying Tenant's Pro Rata Share of all
costs of compliance with laws, ownership, maintenance, repairs, replacements,
operation of the Premises, and operation of the Property, including but not
limited to all costs of Real Estate Taxes, Insurance Premiums, Common Area
Maintenance Expenses, Operating Expenses, Roof and Structural Maintenance
Expenses, and all Utilities (regardless of whether they have been checked in
Section 1.09.A. above).



E.First Payment. The sum of the Monthly Base Rent for the first month of the
Term for which Base Rent is due (which may be later than the first month of the
Term, if there is a free rent period), and the initial estimated monthly Expense
Reimbursement payments (before adjustments) is set forth below. Upon the
execution of this Lease, in addition to the Security Deposit, Tenant shall pay
the first monthly payment in the sum of the amounts set forth below.


Initial Monthly Base Rent            $             
Real Estate Taxes                $             
Insurance Premiums            $             
CAM Expenses                $             
Operating Expenses            $             
Roof & Structural Maintenance Expenses    $             
Electricity                    $             
Cable                    $             
Gas                    $             
Internet Access                $             
Water                    $             
Sewer                    $             
Telephone                    $             
Trash Removal                $             
All Other Utilities                $             


Total                    $             


[Complete the amount of the first Base Rent payment to be due, as well as
estimated amounts




--------------------------------------------------------------------------------




of any other monthly payments that start at the beginning of the Term of this
Lease. Put N/A or strike through the rest. Any estimated amounts are subject to
adjustment pursuant to other provisions of this Lease. If any expense payments
are not due at the beginning of the Term, they may begin later in the Term
pursuant to other provisions of this Lease.]


F.Expense Reimbursement Payments. Tenant agrees to pay any end-of-year lump sum
Expense Reimbursement within 30 days after receiving an invoice from Landlord.
Any time during the Term, Landlord may direct Tenant to pay monthly an estimated
portion of the projected future Expense Reimbursement amount. Any such payment
directed by Landlord will be due and payable monthly on the same day that the
Base Rent is due. Landlord may, at Landlord's option and to the extent allowed
by applicable law, impose a Late Charge on any Expense Reimbursement payments
that are not actually received by Landlord on or before the due date, in the
amount and manner set forth in Section 3.03 of this Lease. Any Expense
Reimbursements relating to partial calendar years will be prorated accordingly.
If Tenant's Pro Rata Share is not expressed in Section 1.04.E of this Lease,
then Tenant's Pro Rata Share of such Expense Reimbursements will be based on the
square footage of useable area contained in the Premises in proportion to the
square footage of useable building area of the Property. Tenant may audit or
examine those items of expense in Landlord's records that relate to Tenant's
obligations under this Lease. Landlord shall promptly refund to Tenant any
overpayment that is established by an audit or examination. If the audit or
examination reveals an error of more than 5% over the figures billed to Tenant,
Landlord shall pay the reasonable cost of the audit or examination.


G.Gross-Up Provisions. [Check this only if applicable.] If the Property is a
multi-tenant building and is not fully occupied during the Base Year or any
portion of the Term, an adjustment will be made in computing the variable costs
for the Base Year and each applicable calendar year of the Term. Variable costs
will include only those items of expense that vary directly proportionately to
the occupancy of the Property. Variable costs that are included in the CAM
Expenses, Operating Expenses and Utilities will be increased proportionately to
the amounts that, in Landlord's reasonable judgment, would have been incurred
had 95% of the useable area of the Property been occupied during those years.


10.
Permitted Use: Office Warehouse Distribution     [See Section 6.01]



11.
Party to whom Tenant is to deliver payments under this Lease is the Landlord,
unless one of the following boxes is checked, in which case Tenant shall deliver
payments to: O Principal Broker, or O Other [Set forth name and address, if
other than Landlord or Principal Broker]:         



12.
Principal Broker: Dunn Commercial Management, Inc., is acting as the agent for
Landlord exclusively, unless one of the following boxes is checked, in which
case Principal Broker is acting as: O the agent for Tenant exclusively, or O an
intermediary.



Principal Broker's Address: 1202 Corporate Drive West              
Arlington, TX 76006                             
Telephone: (817)640-9964    Fax: (817)640-1217        
Email: david.dunn@svn.com                         


13.
Cooperating Broker:                        , is acting as the agent for Tenant
exclusively, unless one of the following boxes is checked, in which case
Cooperating Broker is acting as: O the agent for Landlord exclusively, or O an
intermediary.



Cooperating Broker's Address:                      
                                    
Telephone:            Fax:                
Email:                                 


14.
The Professional Service Fee (the "Fee"):



A.The percentages applicable in Section 15.01 and Section 15.02 to leases will
be    % of




--------------------------------------------------------------------------------




the Base Rent to Principal Broker and        % of the Base Rent to Cooperating
Broker. If the Fee is based on an amount per square foot, that amount is
$        per square foot to Principal Broker and $        per square foot to
Cooperating Broker. The Fee will be paid in the manner described in Subsection
15.01A (half on execution and half on the Commencement Date), unless this box is
checked, in which case the Fee will be paid in the manner described in
Subsection 15.01B (monthly).


B.The percentages applicable in Section 15.03 in the event of a sale will
be    % to Principal Broker and        % to Cooperating Broker.


15.
Disclosure of Dual Capacity as Broker and Principal. [Complete if applicable]
    



A.            is a licensed Texas real estate broker and is acting in a dual
capacity as broker for Landlord and as a principal in this transaction, as he or
she may be Landlord (or one of the owners of Landlord).
B.            is a licensed Texas real estate broker and is acting in a dual
capacity as broker for Tenant and as a principal in this transaction, as he or
she may be Tenant (or one of the owners of Tenant).


16.
Exhibits and Addenda. Any exhibit or addendum attached to this Lease (as
indicated by the boxes checked below) is incorporated as a part of this Lease.
Any term not specifically defined in an Addendum will have the same meaning
given to it in the body of this Lease.



O Exhibit "A"    Survey and/or Legal Description of the Property
O Exhibit "B"    Floor Plan and/or Site Plan
O Exhibit "C"    Information About Brokerage Services
O Exhibit "D"    Other


O Addendum "A"    Renewal Options
O Addendum "B"    Construction of Improvements by Landlord
O Addendum "C"    Construction of Improvements by Tenant
O Addendum "D"    Percentage Rental and Gross Sales Reports
O Addendum "E"    Right of First Refusal for Additional Space
O Addendum "F"    Guaranty
X Addendum "G"    Rules and Regulations Rooftop Lease
O Addendum "H"    Rooftop Lease
O Addendum "I"    Parking
O Addendum "J"    Additional Provisions Addendum
O Addendum "K"    Other                 




ARTICLE TWO
LEASE AND TERM


1.Lease of Premises for Term. Landlord leases the Premises to Tenant and Tenant
leases the Premises from Landlord for the Term stated in Section 1.05. The
Commencement Date is the date specified in Section 1.05, unless advanced or
delayed under any provision of this Lease.


2.Delays in Commencement. Landlord will not be liable to Tenant if Landlord does
not deliver possession of the Premises to Tenant on the Commencement Date
specified in Section 1.05 above. Landlord's non-delivery of possession of the
Premises to Tenant on the Commencement Date will not affect this Lease or the
obligations of Tenant under this Lease. However, the Commencement Date will be
delayed until possession of the Premises is delivered to Tenant. The Term will
be extended for a period equal to the delay in delivery of possession of the
Premises to Tenant, plus the number of days necessary for the Term to expire on
the last day of a month. If Landlord does not deliver possession of the Premises
to Tenant within 60 days after the Commencement Date specified in Section 1.05,
Tenant may cancel this Lease by giving a written notice to Landlord at any time
after the 60-day period ends, but before Landlord actually delivers possession
of the Premises to Tenant. If Tenant gives such notice, this Lease will be
canceled




--------------------------------------------------------------------------------




effective as of the date of its execution, any prepaid amounts will be
reimbursed to Tenant, and no party will have any rights or obligations under
this Lease. If Tenant does not give such notice within the time specified,
Tenant will have no right to cancel this Lease, and the Term will commence upon
the delivery of possession of the Premises to Tenant. If delivery of possession
of the Premises to Tenant is delayed, Landlord and Tenant shall, upon such
delivery, execute an amendment to this Lease setting forth the revised
Commencement Date and Expiration Date of the Term.


3.Early Occupancy. If Tenant occupies the Premises before the Commencement Date,
Tenant's occupancy of the Premises will be subject to all of the provisions of
this Lease. Early occupancy of the Premises will not advance the Expiration
Date. Unless otherwise provided in this Lease, Tenant shall pay Base Rent and
all other charges specified in this Lease for the period of occupancy.


4.Holding Over. Tenant shall vacate the Premises immediately upon the expiration
of the Term or earlier termination of this Lease. Tenant shall reimburse
Landlord for and indemnify Landlord against all damages incurred by Landlord as
a result of any delay by Tenant in vacating the Premises. If Tenant does not
vacate the Premises upon the expiration of the Term or earlier termination of
this Lease, Tenant's occupancy of the Premises will be a day-to-day tenancy,
subject to all of the terms of this Lease, except that the Base Rent during the
holdover period will be increased to an amount that is one-and-one-half (1½)
times the Base Rent in effect on the expiration or termination of this Lease,
computed on a daily basis for each day of the holdover period, plus all
additional sums due under this Lease. This Section will not be construed as
Landlord's consent for Tenant to hold over or to extend this Lease.




ARTICLE THREE
RENT AND SECURITY DEPOSIT


1.Manner of Payment. Tenant shall pay the Rent to Landlord at the address set
forth in Section 1.02, unless another person is designated in Section 1.11, or
to any other party or address Landlord may designate in any written notice
delivered to Tenant. Landlord may designate, in a written notice delivered to
Tenant, the party authorized to receive Rent and act on behalf of Landlord to
enforce this Lease. Any such authorization will remain in effect until it is
revoked by Landlord in a subsequent written notice delivered to Tenant. Any
payments made to a third party designated by Landlord will be deemed made to
Landlord when received by the designated third party. All sums payable by Tenant
under this Lease, whether or not expressly denominated as Rent, will constitute
rent for the purposes of Section 502(b)(6) of the Bankruptcy Code and for all
other purposes.


2.Time of Payment. Upon execution of this Lease, Tenant shall pay the
installment of Base Rent for the first month of the Term for which Base Rent is
due (which may be later than the first month of the Term, if there is a free
rent period). On or before the first day of the next month and each month
thereafter, the installment of Base Rent and other sums due under this Lease
will be due and payable, in advance, without off-set, deduction or prior demand.
Tenant shall cause payments to be properly mailed or otherwise delivered so as
to be actually received (and not merely deposited in the mail) by Landlord (or
the party identified in Section 1.11, or any other third party designated by
Landlord) on or before the due date. If the Term commences or ends on a day
other than the first or last day of a calendar month, the rent for any partial
calendar month following the Commencement Date or preceding the end of the Term
will be prorated. Tenant shall pay any such prorated portion for a partial
calendar month at the beginning of the Term on the Commencement Date. Tenant
shall pay any such prorated portion for a partial calendar month at the end of
the Term on the first day of that calendar month.


3.Late Charges. Tenant's failure to promptly pay sums due under this Lease may
cause Landlord to incur unanticipated costs. The exact amount of those costs is
impractical or extremely difficult to ascertain. The costs may include, but are
not limited to, processing and accounting charges and late charges that may be
imposed on Landlord by any ground lease or deed of trust encumbering the
Premises. Payments due to Landlord under this Lease are not an extension of
credit. Therefore, if any payment under this Lease is not actually received on
or before the due date (and not merely deposited in the mail), Landlord may, at
Landlord's option and to the extent allowed by applicable law, impose a Late
Charge on any late payments in an amount equal to 10% of the amount of the past
due payment (the "Late Charge") after the payment is more than five days past
due. A Late Charge may be imposed only once on each past due payment.




--------------------------------------------------------------------------------




Any Late Charge will be in addition to Landlord's other remedies for nonpayment
of Rent. If any check tendered by Tenant under this Lease is dishonored for any
reason, Tenant shall pay to Landlord a dishonored check fee of $30.00, plus (at
Landlord's option) a Late Charge as provided above until Good Funds (defined
below) are received by Landlord. The parties agree that any Late Charge and
dishonored check fee represent a fair and reasonable estimate of the costs
Landlord will incur by reason of the late payment or dishonored check. If there
are any Late Charges, dishonored check fees, installments of Base Rent, and any
other unpaid charges or reimbursements due to Landlord, then Landlord may apply
any payments received from Tenant to any amounts due in any order Landlord may
choose. Notwithstanding the foregoing, Landlord will not impose a Late Charge as
to the first late payment in any calendar year, unless Tenant fails to pay the
late payment to Landlord within three business days after the delivery of a
written notice from Landlord to Tenant demanding the late payment be paid.
However, Landlord may impose a Late Charge without advance notice to Tenant on
any subsequent late payment in the same calendar year.


4.Security Deposit. Upon execution of this Lease, in addition to the installment
of Base Rent due under Section 3.02, and in addition to any other amounts that
are due from Tenant upon the execution of this Lease, Tenant shall deliver to
Landlord a Security Deposit in the amount stated in Section 1.08. Landlord may
apply all or part of the Security Deposit to any unpaid Rent, and damages and
charges for which Tenant is legally liable under this Lease, and damages and
charges that result from a breach of this Lease, including but not limited to,
the cost to cure Tenant's failure to comply with Section 7.05 and any other
provision that requires Tenant to leave the Premises in a certain condition upon
the expiration or termination of this Lease. If Landlord uses any part of the
Security Deposit, Tenant shall restore the Security Deposit to its full amount
within 10 days after Landlord's written demand. Tenant's failure to restore the
full amount of the Security Deposit within the time specified will be a default
under this Lease. No interest will be paid on the Security Deposit. Landlord
will not be required to keep the Security Deposit separate from its other
accounts, and no trust relationship is created with respect to the Security
Deposit. After the expiration of this Lease, Landlord shall refund the unused
portion of the Security Deposit, if any, to Tenant within 60 days after the date
Tenant surrenders possession of the Premises and provides a written notice to
Landlord of Tenant's forwarding address for the purpose of refunding the
Security Deposit. The provisions of this Section will survive the expiration or
termination of this Lease.


5.Good Funds Payments. If any two or more payments by check from Tenant to
Landlord for Rent are dishonored and returned unpaid, thereafter Landlord may,
at Landlord's option, by the delivery of a written notice to Tenant, require
that all future payments of Rent for the remaining Term of this Lease must be
made by cash, certified check, cashier's check, official bank check, money
order, wire transfer or automatic electronic funds transfer ("Good Funds"), and
that the delivery of Tenant's personal or corporate check will no longer
constitute payment of Rent under this Lease. Any acceptance by Landlord of a
payment for Rent by Tenant's personal or corporate check thereafter will not be
construed as a waiver of Landlord's right to insist upon payment by Good Funds
as set forth in this Section.




ARTICLE FOUR
TAXES


1.Payment by Landlord. Landlord shall pay the real estate taxes on the Premises
during the Term, subject to reimbursement by Tenant pursuant to any other
provision in this Lease.
    
2.Improvements by Tenant. If the real estate taxes levied against the Premises
for the year in which the Term commences are increased as a result of any
additions or improvements made by Tenant, or by Landlord at Tenant's request,
Tenant shall pay to Landlord upon demand the amount of the increase and continue
to pay the increase during the Term. Landlord shall use reasonable efforts to
obtain from the tax assessor a written statement of the amount of the increase
due to such additions or improvements.


3.Joint Assessment. If the real estate taxes are assessed against the Premises
jointly with other property that is not part of the Premises, the real estate
taxes applicable to the Premises will be equal to the amount bearing the same
proportion to the aggregate assessment that the total square feet of building
area in the Premises bears to the total square feet of building area included in
the joint assessment. If there are no improvements on the Property or the other
property, then land area will be used instead of building area for the
calculation of the proportional assessment. If there are improvements on one of
the




--------------------------------------------------------------------------------




jointly assessed properties but not on the other property, then the calculation
of the proportional assessment must be done in a reasonable manner.


4.Personal Property Taxes. Tenant shall pay all taxes assessed against trade
fixtures, furnishings, equipment, inventory, products, or any other personal
property belonging to Tenant. Tenant shall use reasonable efforts to have
Tenant's property taxed separately from the Premises. If any of Tenant's
property is taxed with the Premises, Tenant shall pay the taxes for Tenant's
property to Landlord within 15 days after Tenant receives a written statement
from Landlord for the property taxes.


5.Waiver of Right to Protest Taxes. Unless otherwise provided in this Lease: (i)
Landlord retains the right to protest the tax assessment of the Property, and
Tenant waives the right to protest; and (ii) Tenant waives Landlord's obligation
to provide Tenant with a notice of the tax valuation of the Property.




ARTICLE FIVE
INSURANCE AND INDEMNITY


1.Property Insurance. During the Term, Landlord shall maintain insurance
policies covering damage to the Premises in an amount or percentage of
replacement value as Landlord deems reasonable in relation to the age, location,
type of construction and physical condition of the Premises and the availability
of insurance at reasonable rates. The policies will provide protection against
risks and causes of loss that Landlord reasonably deems necessary. Landlord may,
at Landlord's option, obtain insurance coverage for Tenant's fixtures, equipment
and improvements in or on the Premises. Promptly after the receipt of a written
request from Tenant, Landlord shall provide a certificate of insurance showing
the insurance coverage then in effect. Tenant shall, at Tenant's expense, obtain
and maintain insurance on Tenant's fixtures, equipment and improvements in or on
the Premises as Tenant reasonably deems necessary to protect Tenant's interest.
Any property insurance carried by Landlord or Tenant will be for the sole
benefit of the party carrying the insurance and under its sole control.


2.Increases in Premiums. Tenant shall not conduct or permit any operation or
activity, or store or use any materials, in or around the Premises that would
cause suspension or cancellation of any insurance policy carried by Landlord. If
Tenant's use or occupancy of the Premises causes Landlord's insurance premiums
to increase, then Tenant shall pay to Landlord, as additional Rent, the amount
of the increase within 10 days after Landlord delivers written evidence of the
increase to Tenant.


3.Liability Insurance. During the Term, Tenant shall maintain a commercial
general liability insurance policy, at Tenant's expense, insuring Tenant against
liability arising out of the use or occupancy of the Premises, and naming
Landlord as an additional insured. The initial amounts of the insurance must be
at least $1,000,000 or, if the following blank is completed $          for Each
Occurrence, $2,000,000 or, if the following blank is completed $         General
Aggregate per policy year, and $10,000 for Medical Expense. If Tenant's
liability insurance coverage is less than $5,000,000, and if this box X is
checked, then Tenant must also maintain a commercial liability umbrella policy
in amount to provide a combination of liability insurance coverage to equal a
$5,000,000 total limit. The coverage amounts will be subject to periodic
increases as Landlord may reasonably determine from time to time. The amounts of
the insurance will not limit Tenant's liability or relieve Tenant of any
obligation under this Lease. The policies must contain cross-liability
endorsements and must insure Tenant's performance of the indemnity provisions of
Section 5.04. The policies must contain a provision that prohibits cancellation
or modification of the policy except upon 30 days' prior written notice to
Landlord. Tenant shall deliver a copy of the policy or certificate of insurance
to Landlord before the Commencement Date and before the expiration of the policy
during the Term. If Tenant fails to maintain the policy, Landlord may elect to
maintain the insurance at Tenant's expense.


4.Indemnity. Landlord will not be liable to Tenant or to Tenant's employees,
agents, invitees or visitors, or to any other person, for any injury to persons
or damage to property on or about the Premises or any adjacent area owned by
Landlord caused by the negligence or misconduct of Tenant, Tenant's employees,
subtenants, agents, licensees or concessionaires or any other person entering
the Premises under express or implied invitation of Tenant, or arising out of
the use of the Premises by Tenant and the conduct of Tenant's business, or
arising out of any breach or default by Tenant in the performance of Tenant's
obligations




--------------------------------------------------------------------------------




under this Lease. Tenant hereby agrees to defend, indemnify and hold Landlord
harmless from any loss, expense or claims arising out of such damage or injury.
Tenant will not be liable for any injury or damage caused by the negligence or
misconduct of Landlord, or Landlord's employees or agents, and Landlord agrees
to indemnify and hold Tenant harmless from any loss, expense or damage arising
out of such damage or injury.


5.Waiver of Subrogation. Each party to this Lease waives any and every claim
that arises or may arise in its favor against the other party during the Term of
this Lease for any and all loss of, or damage to, any of its property located
within or upon, or constituting a part of, the Premises, to the extent the loss
or damage is covered by and recoverable under valid and collectible insurance
policies. These mutual waivers are in addition to, and not in limitation or
derogation of, any other waiver or release contained in this Lease with respect
to any loss of, or damage to, property of the parties. Inasmuch as these mutual
waivers will preclude the assignment of any such claim by way of subrogation to
an insurance company (or any other person), each party agrees to immediately
give to each insurance company that has issued an insurance policy to such party
written notice of the terms of such mutual waivers, and to cause the policies to
be endorsed to prevent the invalidation of the insurance coverage by reason of
these waivers.




ARTICLE SIX
USE OF PREMISES


1.Permitted Use. Tenant may use the Premises only for the Permitted Use stated
in Section 1.10. Tenant acknowledges that: (i) the current use of the Premises
or the improvements located on the Premises, or both, may not conform to city
ordinances or restrictive covenants with respect to the permitted use, zoning,
height limitations, setback requirements, minimum parking requirements, coverage
ratio of improvements to land area, and other matters that may have a
significant impact upon the Tenant's intended use of the Premises; (ii) Tenant
has independently investigated and verified to Tenant's satisfaction the extent
of any limitations or non-conforming uses of the Premises; and (iii) Tenant is
not relying upon any representations of Landlord or the Brokers with respect to
any such matters.


2.Compliance with Laws. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises, and will
promptly comply with all governmental orders and directives for the correction,
prevention and abatement of nuisances and other activities in or upon, or
connected with the Premises, all at Tenant's sole expense, including any expense
or cost resulting from the construction or installation of fixtures and
improvements or other accommodations for handicapped or disabled persons
required for compliance with governmental laws and regulations, including but
not limited to the Texas Architectural Barriers Act (the "TABA") and the
Americans with Disabilities Act (the "ADA"). To the extent any alterations to
the Premises are required by the TABA, the ADA or other applicable laws or
regulations, Tenant shall bear the expense of the alterations. To the extent any
alterations to areas of the Property outside the Premises are required by the
TABA, the ADA or other applicable laws or regulations (for "path of travel"
requirements or otherwise), Landlord shall bear the expense of the alterations.


3.Certificate of Occupancy. If required, Tenant shall apply for Certificate of
Occupancy from the municipality in which the Property is located before the
Commencement Date, and obtain a Certificate of Occupancy before Tenant occupies
the Premises. If Tenant is unable to obtain a Certificate of Occupancy after
making an application and diligently pursuing it, then Tenant may terminate this
Lease by delivering a written notice to Landlord, unless either Landlord or
Tenant is willing and able to cure the defects that prevented the issuance of
the Certificate of Occupancy. Either Landlord or Tenant may cure any such
defects, at their own expense, including any repairs, replacements, or
installations of any items that are not presently existing on the Premises, but
neither of them have any obligation to do so (unless another provision of this
Lease states otherwise). If Tenant delivers a written termination notice to
Landlord under this Section, and then any defects are cured and a Certificate of
Occupancy is issued within 15 days after Tenant delivered the notice, then this
Lease will remain in force. If this Lease is terminated because Landlord and
Tenant cannot get a Certificate of Occupancy, then Landlord will return to
Tenant any prepaid rent and any Security Deposit, and the parties will have no
further obligations under this Lease. References in this Lease to a "Certificate
of Occupancy" mean a Certificate of Occupancy sufficient to allow the Tenant to
occupy the Premises for the Permitted Use.






--------------------------------------------------------------------------------




4.Signs. Without the prior written consent of Landlord, Tenant may not place any
signs, ornaments or other objects on the Premises or the Property, including but
not limited to the roof or exterior of the building or other improvements on the
Property, or paint or otherwise decorate or deface the exterior of the building
or other improvements on the Property. Any signs installed by Tenant must
conform to applicable laws, deed restrictions, and other applicable
requirements. Tenant must remove all signs, decorations and ornaments at the
expiration or termination of this Lease, and must repair any damage and close
any holes caused by installation or removal.


5.Utility Services. Unless otherwise provided in this Lease, Tenant shall pay
the cost of all Utilities used for the Premises, and the cost of replacing light
bulbs and tubes. Unless otherwise required by law, Landlord is the party
entitled to designate utility and telecommunication service providers to the
Property and the Premises. Landlord may, at Landlord's option, allow Tenant to
select the provider. If Tenant selects the provider, any access or alterations
to the Property or the Premises necessary for the Utilities may be made only
with Landlord's prior consent, which Landlord will not unreasonably withhold or
delay. If Landlord incurs any utility or connection charges that
Tenant is responsible to pay and Landlord pays the charges, Tenant shall
reimburse Landlord immediately upon receipt of a written notice from Landlord
stating the amount of the charges.


6.Landlord's Access. Landlord and Landlord's agents will have the right to, upon
reasonable advance notice, and without unreasonably interfering with Tenant's
business, enter the Premises: (a) to inspect the general condition and state of
repair of the Premises, (b) to make repairs required or permitted under this
Lease, (c) to show the Premises or the Property to any prospective tenant or
purchaser, and (d) for any other reasonable purpose. If Tenant changes the locks
on the Premises, Tenant must provide Landlord with a copy of each separate key
upon Landlord's request. During the last 150 days of the Term, Landlord and
Landlord's agents may erect signs on or about the Premises advertising the
Premises for lease or for sale.


7.Possession. If Tenant pays the Rent, properly maintains the Premises, and
complies with all other terms of this Lease, Tenant may occupy and enjoy the
Premises for the full Term, subject to the provisions of this Lease.


8.Exemptions from Liability. Landlord will not be liable for any damage to the
business (including any loss of income), goods, inventory, furnishings,
fixtures, equipment, merchandise or other property of Tenant, Tenant’s
employees, invitees or customers, or for any injury to Tenant or Tenant's
employees, invitees, customers or any other person in or about the Premises,
whether the damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or wind; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising on or about the
Premises or other portions of the Property, or from other sources or places; or
(d) any act or omission of any other occupant of the Property. The provisions of
this Section will not, however, exempt Landlord from liability for Landlord's
gross negligence or willful misconduct.




ARTICLE SEVEN
PROPERTY CONDITION, MAINTENANCE, REPAIRS AND ALTERATIONS


1.Property Condition. Except as disclosed in writing by Landlord to Tenant
before the execution
of this Lease, to the best of Landlord's actual knowledge: (i) the Premises have
no known latent structural or construction defects of a material nature; and
(ii) none of the improvements to the Premises have been constructed with
materials known to be a potential health hazard to occupants of the Premises.
Unless otherwise expressly set forth in this Lease, Landlord represents that on
the Commencement Date (and for a period of 30 days thereafter): (a) the fixtures
and equipment serving the Premises are in good operating condition, including
the plumbing, electrical and lighting systems, any fire protection sprinkler
system, the HVAC (defined below) systems and equipment, the roof, skylights,
doors, overhead doors, windows, dock levelers and elevators; and (b) the
interior of the Premises is in good condition. Tenant will have a period of 30
days after the Commencement Date to inspect the Premises and notify Landlord in
writing of any defects and maintenance, repairs or replacements required to the
above named fixtures, equipment and interior. Within a reasonable period of time
after the timely receipt of any such written notice from Tenant,




--------------------------------------------------------------------------------




Landlord shall, at Landlord's expense, correct the defects and perform the
maintenance, repairs and replacements.


2.Acceptance of Premises. Tenant has inspected, or has had an opportunity to
inspect, the Premises, before the execution of this Lease. Tenant has determined
that the Premises may be used for the Permitted Use. Subject to the provisions
in Section 7.01, and any other express obligations of Landlord in this Lease to
construct any improvements, make repairs, or correct defects, Tenant agrees to
accept the Premises in "AS IS" condition and with all faults (other than latent
defects). To the extent permitted by applicable law, Tenant waives any implied
warranties of Landlord as to the quality or condition of the Premises or the
Property, or as to the fitness or suitability of the Premises or the Property
for any particular use.


3.Maintenance and Repairs. Landlord will not be required to perform any
maintenance or repairs, or management services, in the Premises, except as
otherwise provided in this Lease. Tenant will be fully responsible, at Tenant's
expense, for all maintenance and repairs, and management services, other than
those that are expressly set forth in this Lease as Landlord's responsibility.


A.Landlord's Obligations.


(1)Subject to the provisions of Article Eight (Damage or Destruction) and
Article Nine(Condemnation) and except for damage caused by any act or omission
of Tenant, Landlord shall keep the roof, skylights, foundation, structural
components and the structural portions of exterior walls of the Premises in good
order, condition and repair. Landlord will not be obligated to maintain or
repair windows, doors, overhead doors, plate glass or the surfaces of walls. In
addition, Landlord will not be obligated to make any repairs under this Section
until a reasonable time after receipt of written notice from Tenant of the need
for repairs. If any repairs are required to be made by Landlord, Tenant shall,
at Tenant's sole cost and expense, promptly remove Tenant's furnishings,
fixtures, inventory, equipment and other property, to the extent required to
enable Landlord to make repairs. Landlord's liability under this Section will be
limited to the cost of those repairs or corrections. Tenant waives the benefit
of any present or future law that might give Tenant the right to repair the
Premises at Landlord's expense or to terminate this Lease because of the
condition.


(2)All repairs, maintenance, management and other services to be performed by
Landlord or Landlord's agents involve the exercise of professional judgment by
service providers, and Tenant expressly waives any claims against Landlord for
breach of warranty arising from the performance of those services.


B.Tenant's Obligations. Subject to the provisions of Section 7.01, Section
7.03A, Article Eight (Damage or Destruction) and Article Nine (Condemnation),
Tenant shall, at all times, keep all other portions of the Premises in good
order, condition and repair (except for normal wear and tear), including, but
not limited to, maintenance, repairs and all necessary replacements of the
windows, plate glass, doors, overhead doors, HVAC equipment, electrical and
lighting systems, fire protection sprinkler system, dock levelers, elevators,
interior and exterior plumbing, the interior and exterior of the Premises in
general, pest control and extermination, down spouts, gutters, paving, railroad
siding, care of landscaping and regular mowing of grass. In addition, Tenant
shall, at Tenant's expense, repair any damage to any portion of the Property,
including the roof, skylights, foundation, or structural components and exterior
walls of the Premises, caused by Tenant's acts or omissions. If Tenant fails to
maintain and repair the Property as required by this Section, Landlord may, on
10 days' prior written notice, enter the Premises and perform the maintenance or
repair on behalf of Tenant, except that no notice is required in case of
emergency, and Tenant shall reimburse Landlord immediately upon demand for all
costs incurred in performing the maintenance or repair, plus a reasonable
service charge.


C.HVAC Service. This Section pertains to the heating, ventilation and
air-conditioning ("HVAC") systems and equipment that service the Premises.
[Check one box only.]


(1)O Landlord is obligated to provide the HVAC services to the Premises only
during the operating hours of the Property (as described below).




--------------------------------------------------------------------------------






(2)O Landlord will provide the HVAC services to the Premises during the
operating hours of the Property (as described below) for no additional charge
and will, at Tenant's request, provide HVAC services to the Premises during
other hours for an additional charge of $         per hour. Tenant will pay
Landlord the charges under this paragraph promptly after receipt of Landlord's
invoice. Hourly charges are charged on a half-hour basis. Any partial hour will
be rounded up to the next half hour. Tenant will comply with Landlord's
procedures to make a request to provide the additional HVAC services in advance.


(3)    X Tenant will pay for the HVAC services under this Lease. For any HVAC
system that services only the Premises, Tenant shall, at Tenant's own cost and
expense, enter into a regularly scheduled preventative maintenance and service
contract for all such HVAC systems and equipment during the Term. If Tenant
fails to enter into such a service contract acceptable to Landlord, Landlord may
do so on Tenant's behalf and Tenant agrees to pay Landlord the cost and expense
thereof, plus a reasonable service charge, periodically upon demand.


D.Operating Hours of the Property. The operating hours of the Property are the
times reasonably determined by Landlord unless they are specified here. [specify
the operating hours of the Property including the days of the week, and whether
Saturdays, Sundays and holidays are included]:
                                        .


E.Cleaning. Tenant must keep the Premises clean and sanitary and promptly
dispose of all trash in appropriate receptacles. Tenant will provide, at
Tenant's expense, janitorial services to the Premises, unless this box is
checked, in which case Landlord will provide janitorial services to the Premises
that are customary for the property type. Tenant will maintain, at Tenant's
expense, any grease trap on the Property that Tenant uses, including but not
limited to periodic emptying and cleaning, as well as making any modification to
the grease trap that may be necessary to comply with any applicable law.


4.Alterations, Additions and Improvements. Tenant may not create any openings in
the roof or exterior walls without the prior written consent of Landlord. Tenant
may not make any alterations, additions or improvements to the Premises
("Alterations") without the prior written consent of Landlord. However, Tenant
is not required to obtain the Landlord's prior written consent for
non-structural Alterations that do not cost more than $5,000 and that do not
modify or affect the roof, plumbing, HVAC systems or electrical systems. Consent
for non-structural Alterations in excess of $5,000 or that modify or affect
plumbing, HVAC systems or electrical systems will not be unreasonably withheld,
conditioned or delayed by Landlord. Tenant may erect or install trade fixtures,
shelves, bins, machinery, HVAC systems, and refrigeration equipment, provided
that Tenant complies with all applicable governmental laws, ordinances, codes,
and regulations. At the expiration or termination of this Lease, Tenant may,
subject to the restrictions of Section 7.05, remove items installed by Tenant,
provided Tenant is not in default at the time of the removal and Tenant repairs,
in a good and workmanlike manner, any damage caused by the installation or
removal. Tenant shall pay for all costs incurred or arising out of Alterations
and will not permit any mechanic's or materialman's lien to be filed against the
Premises or the Property. Upon request by Landlord, Tenant shall deliver to
Landlord proof of payment, reasonably satisfactory to Landlord, of all costs
incurred in connection with any Alterations.


5.Condition upon Termination. Upon the expiration or termination of this Lease,
Tenant shall surrender the Premises to Landlord broom clean and in the same
condition as received, except for normal wear and tear and any damage caused by
a casualty that Tenant is not otherwise obligated to repair under any provision
of this Lease. Tenant will not be obligated to repair any damage that Landlord
is required to repair under Article Seven (Property Condition) or Article Eight
(Damage or Destruction). In addition, Landlord may require Tenant to remove any
Alterations before the expiration or termination of this Lease and to restore
the Premises to their prior condition, all at Tenant's expense. However, Tenant
will not be required to remove any Alterations that were made with Landlord's
consent or that were otherwise permitted under the terms of this Lease. All
Alterations that Tenant does not remove will become Landlord's property upon the
expiration or termination of this Lease. In no event may Tenant remove any of
the following items without Landlord's prior written consent: (i) electrical
wiring or power panels; (ii) lighting or lighting fixtures; (iii) wall
coverings, drapes, blinds or other window coverings; (iv) carpets or other floor
coverings; (v) HVAC equipment; (vi) plumbing equipment; (vii) fencing or gates;
or (viii) any fixtures, equipment or other items




--------------------------------------------------------------------------------




that, if removed, would affect the operation or the appearance of the Property.
However, Tenant may remove Tenant's trade fixtures, equipment used in Tenant's
business, and personal property. The provisions of this Section will survive the
expiration or termination of this Lease.




ARTICLE EIGHT
DAMAGE OR DESTRUCTION


1.Notice. If any buildings or other improvements situated on the Property are
damaged or destroyed by fire, flood, windstorm, tornado or other casualty,
Tenant shall immediately give written notice of the damage or destruction to
Landlord.


2.Partial Damage. If the Premises are damaged by fire, tornado or other
casualty, and rebuilding and repairs can be completed within 120 days after the
date Landlord receives written notification from Tenant of the occurrence of the
damage, then this Lease will not terminate, but Landlord shall proceed with
reasonable diligence to rebuild and repair the Premises (other than leasehold
improvements made by Tenant or any assignee, subtenant or other occupant of the
Premises) to substantially the condition they were in before the damage. To the
extent the Premises cannot be occupied (in whole or in part) after the casualty,
the Rent payable under this Lease during the period the Premises cannot be fully
occupied will be adjusted equitably.


If the casualty occurs during the last 18 months of the Term, Landlord will not
be required to rebuild or repair the damage unless Tenant exercises Tenant's
renewal option (if any) within 15 days after the date Landlord receives written
notification of the occurrence of the damage. If the casualty occurs during the
last 18 months of the Term and Tenant does not so exercise Tenant's renewal
option, or if there is no renewal option in this Lease, Landlord may, at
Landlord's option, terminate this Lease by delivering a written termination
notice to Tenant, in which case the Rent will be abated for the unexpired
portion of the Term, effective on the date Landlord received written
notification of the damage.


3.Substantial or Total Destruction. If the Premises are substantially or totally
destroyed by fire, tornado, or other casualty, or so damaged that rebuilding and
repairs cannot reasonably be completed within 120 days after the date Landlord
receives written notification from Tenant of the occurrence of the damage,
either Landlord or Tenant may terminate this Lease by promptly delivering a
written termination notice to the other party, in which event the monthly
installments of Rent will be abated for the unexpired portion of the Term,
effective on the date of the damage or destruction. If neither party promptly
terminates this Lease, Landlord shall proceed with reasonable diligence to
rebuild and repair the Premises (except that Tenant shall rebuild and repair
Tenant's fixtures and improvements in the Premises). To the extent the Premises
cannot be occupied (in whole or in part) after the casualty, the Rent payable
under this Lease during the period the Premises cannot be fully occupied will be
adjusted equitably.




ARTICLE NINE
CONDEMNATION


If, during the Term, all or a substantial part of the Premises are taken for any
public or quasi-public use under any governmental law, ordinance or regulation
or by right of eminent domain, or are conveyed to the condemning authority under
threat of condemnation, this Lease will terminate and the monthly installments
of Rent will be abated during the unexpired portion of the Term, effective on
the date of the taking. If less than a substantial part of the Premises is taken
for public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain, or is conveyed to the condemning
authority under threat of condemnation, Landlord shall promptly, at Landlord's
expense, restore and reconstruct the Premises (other than leasehold improvements
made by Tenant or any assignee, subtenant or other occupant of the Premises) in
order to make the Premises reasonably suitable for the Permitted Use. The Rent
payable under this Lease during the unexpired portion of the Term will be
adjusted equitably. If there is a taking of the Property that has a material,
adverse effect on the operation of Tenant's business in the Premises, then the
Rent will be adjusted equitably. Landlord and Tenant will each be entitled to
receive and retain such separate awards and portions of lump sum awards as may
be allocated to their respective interests in any condemnation proceeding. The
termination of this Lease will not affect the rights




--------------------------------------------------------------------------------




of the parties to those awards.


ARTICLE TEN
ASSIGNMENT AND SUBLETTING


Tenant may not assign this Lease or sublet the Premises or any portion thereof,
without the prior written consent of Landlord, which consent will not be
unreasonably withheld or delayed. Any assignment or subletting will be expressly
subject to all terms and provisions of this Lease, including the provisions of
Section 6.01 pertaining to the use of the Premises. In the event of any
assignment or subletting, Tenant will remain fully liable for the full
performance of all of Tenant's obligations under this Lease. Tenant may not
assign Tenant's rights under this Lease or sublet the Premises without first
obtaining a written agreement from the assignee or sublessee whereby the
assignee or sublessee agrees to assume the obligations of Tenant under this
Lease and to be bound by the terms of this Lease. If a Default occurs while the
Premises is assigned or sublet, Landlord may, at Landlord's option, in addition
to any other remedies provided in this Lease or by law, collect directly from
the assignee or subtenant all rents becoming due under the terms of the
assignment or subletting and apply the rents against any sums due to Landlord
under this Lease. No direct collection by Landlord from any assignee or
subtenant will release Tenant from Tenant's obligations under this Lease.




ARTICLE ELEVEN
DEFAULT AND REMEDIES


1.Default. Each of the following events is a default under this Lease (a
"Default"):


A.Failure of Tenant to pay any installment of the Rent or other sum payable to
Landlord under this Lease on the date that it is due, and the continuance of
that failure for a period of five days after Landlord delivers written notice of
the failure to Tenant. This clause will not be construed to permit or allow a
delay in paying Rent beyond the due date and will not affect Landlord's right to
impose a Late Charge as permitted in Section 3.03;


B.Failure of Tenant to comply with any term, condition or covenant of this
Lease, other than the payment of Rent or other sum of money, and the continuance
of that failure for a period of 30 days after Landlord delivers written notice
of the failure to Tenant;


C.Failure of Tenant or any guarantor of Tenant's obligations under this Lease to
pay its debts as they become due or an admission in writing of inability to pay
its debts, or the making of a general assignment for the benefit of creditors;


D.The commencement by Tenant or any guarantor of Tenant's obligations under this
Lease of any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property;


E.The commencement of any case, proceeding or other action against Tenant or any
guarantor of Tenant's obligations under this Lease seeking to have an order for
relief entered against it as debtor, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and Tenant or any
guarantor: (i) fails to obtain a dismissal of such case, proceeding, or other
action within 60 days of its commencement; or (ii) converts the case from one
chapter of the Federal Bankruptcy Code to another chapter; or (iii) is the
subject of an order of relief that is not fully stayed within seven business
days after the entry thereof; and


F.Vacancy or abandonment by Tenant of any substantial portion of the Premises or
cessation of the use of the Premises for the purpose leased, and the continuance
of that vacancy, abandonment or cessation for a period of 30 days after Landlord
delivers a written notice to Tenant.




--------------------------------------------------------------------------------






2.Remedies. Upon the occurrence of any Default listed in Section 11.01, Landlord
may pursue any one or more of the following remedies without any prior notice or
demand.


A.Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord. If Tenant fails to surrender the Premises,
Landlord may, without prejudice to any other remedy that Landlord may have for
possession of the Premises or Rent in arrears, enter upon and take possession of
the Premises and expel Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for any claim for damages due
to the termination of this Lease or termination of possession. Tenant shall pay
to Landlord on demand the amount of all Rent and loss and damage Landlord may
suffer by reason of the termination or inability to relet the Premises up to the
date of termination, in addition to any other liabilities that survive the
termination of this Lease.


B.Landlord may enter upon and take possession of the Premises, without
terminating this Lease and without being liable for any claim for damages due to
termination of possession, and expel Tenant and any other person who may be
occupying the Premises or any part thereof. Landlord may relet the Premises and
receive rent from the new occupant. Tenant agrees to pay to Landlord monthly, or
on demand from time to time, any deficiency that may arise by reason of any such
reletting. In determining the amount of the deficiency, professional service
fees, reasonable attorneys' fees, court costs, remodeling expenses and other
costs of reletting will be subtracted from the amount of rent received from the
new occupant.


C.Landlord may enter upon the Premises, without terminating this Lease and
without being liable for any claim for damages due to such entry, and do
whatever Tenant is obligated to do under the terms of this Lease. Tenant agrees
to pay Landlord on demand for expenses that Landlord incurs in performing
Tenant's obligations under this Lease, together with interest thereon at the
rate of 12% per annum from the date spent until paid.


D.Landlord may sue Tenant for damages for breach of this Lease after Tenant's
Default and abandonment of the Premises, or after Landlord terminates Tenant's
possession and Tenant vacates the Premises, in which case the measure of damages
is the sum of: (i) the unpaid Rent up to the date of the abandonment or vacancy,
plus (ii) the difference between the Rent for the remainder of the Term after
abandonment or vacancy, and the fair market rental value of this Lease for the
remainder of the Term after abandonment or vacancy, such difference to be
discounted to present value at a rate equal to the rate of interest that is
allowed by law in the State of Texas when the parties to a contract have not
agreed on any particular rate of interest (or, in the absence of such law, at
the rate of 6% per annum). Neither the enforcement or collection by Landlord of
those amounts nor the payment by Tenant of those amounts will constitute a
waiver by Landlord of any breach, existing or in the future, of any of the terms
or provisions of this Lease by Tenant or a waiver of any rights or remedies that
the Landlord may have with respect to any breach.


E.In addition to the foregoing remedies, Landlord may change or modify the locks
on the Premises if Tenant fails to pay the Rent when due. Landlord will not be
obligated to provide another key to Tenant or allow Tenant to regain entry to
the Premises unless and until Tenant pays Landlord all Rent that is delinquent.
Tenant agrees that Landlord will not be liable for any damages resulting to the
Tenant from the lockout. When Landlord changes or modifies the locks, Landlord
or Landlord's agent shall post a written notice in accordance with Section
93.002 of the Texas Property Code, or its successor statute. Tenant may be
subject to legal liability if Tenant or Tenant's representative tampers with any
lock after the locks have been changed or modified.


F.No re-entry or taking possession of the Premises by Landlord will be construed
as an election to terminate this Lease, unless a written notice of that
intention is given to Tenant. Notwithstanding any re-entry, taking possession or
reletting, Landlord may, at any time thereafter, elect to terminate this Lease
for a previous Default. Pursuit of any of the foregoing remedies will not
preclude pursuit of any other remedies provided by law, nor will pursuit of any
remedy provided in this Lease constitute a forfeiture or waiver of any Rent due
to Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the provisions in this Lease. Failure




--------------------------------------------------------------------------------




of Landlord to declare any Default immediately upon its occurrence, or failure
to enforce one or more of Landlord's remedies, or forbearance by Landlord to
enforce one or more of Landlord's remedies upon a Default, will not be deemed to
constitute a waiver of any of Landlord's remedies for any Default. Pursuit of
any one of the remedies will not preclude pursuit by Landlord of any of the
other remedies provided in this Lease. The loss or damage that Landlord may
suffer by reason of a Default by Tenant under this Lease, or the deficiency from
any reletting, will include the expense of taking possession and any repairs
performed by Landlord after a Default by Tenant. If Landlord terminates this
Lease at any time for any Default, in addition to other Landlord's remedies,
Landlord may recover from Tenant all damages Landlord may incur by reason of the
Default, including the cost of recovering the Premises and the Rent then
remaining unpaid.


G.Nothing in this Lease will be construed as imposing any duty upon Landlord to
relet the Premises. Landlord will have no duty to mitigate Landlord's damages
except as required by applicable law. Any duty imposed by law on Landlord to
mitigate damages after a Default by Tenant will be satisfied if Landlord
undertakes to lease the Premises to another tenant (a "Substitute Tenant") in
accordance with the following criteria:


(1)Landlord will have no obligation to solicit or entertain negotiations with
any other prospective tenant for the Premises until Landlord obtains full
possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant;


(2)Landlord will not be obligated to lease or show the Premises on a priority
basis, or offer
the Premises to a prospective tenant when other space in the Property suitable
for the prospective tenant's use is (or soon will be) available;


(3)Landlord will not be obligated to lease the Premises to a Substitute Tenant
for an amount less than the current fair market rent then prevailing for similar
uses in comparable buildings in the same market area as the Property, nor will
Landlord be obligated to enter into a new lease under other terms and conditions
that are unacceptable to Landlord under Landlord's then current leasing policies
for comparable space in the Property;


(4)Landlord will not be obligated to enter into a lease with a Substitute Tenant
whose use would:


(i)
violate any restriction, covenant, or requirement contained in the lease of
another

tenant of the Property;


(ii)
adversely affect the reputation of the Property; or



(iii)
be incompatible with other uses of the Property.



(5)Landlord will not be obligated to enter into a lease with a Substitute Tenant
that does not have, in Landlord's reasonable opinion, sufficient financial
resources to pay the Rent under the new lease and operate the Premises in a
first class manner; and


(6)Landlord will not be required to spend any amount of money to alter, remodel,
or otherwise make the Premises suitable for use by a proposed Substitute Tenant
unless:


(i)Tenant pays any such sum to Landlord in advance of Landlord's execution of a
lease with the Substitute Tenant (which payment will not be in lieu of any
damages or other sums to which Landlord may be entitled as a result of Tenant's
Default under this Lease); or


(ii)Landlord, in Landlord's reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into a lease
with the Substitute Tenant.


H.No right or remedy of Landlord is intended to be exclusive of any other right
or remedy, and each and every right and remedy will be cumulative and in
addition to any other right or remedy now




--------------------------------------------------------------------------------




or hereafter existing under this Lease, at law, in equity or by statute.
Landlord will not be liable for any damages resulting to Tenant from any right
or remedy exercised by Landlord, regardless of the cause, even if it is caused
by the sole, joint or concurrent negligence of Landlord.


3.Notice of Default. Tenant shall give written notice of any failure by Landlord
to perform any of Landlord's obligations under this Lease to Landlord and to any
ground lessor, mortgagee or beneficiary under any deed of trust encumbering the
Premises whose name and address have been furnished to Tenant in writing.
Landlord will not be in default under this Lease unless Landlord (or the ground
lessor, mortgagee or beneficiary) fails to cure the nonperformance within 30
days after receipt of Tenant's notice. However, if the nonperformance reasonably
requires more than 30 days to cure, Landlord will not be in default if the cure
is commenced within the 30-day period and is thereafter diligently pursued to
completion.


4.Limitation of Landlord's Liability. As used in this Lease, the term "Landlord"
means only the current owner or owners of the fee title to the Premises, or the
leasehold estate under a ground lease of the Premises, at the time in question.
Each Landlord is obligated to perform the obligations of Landlord under this
Lease only during the time such Landlord owns such title or estate. Any Landlord
who transfers its title, estate or other interest is relieved of all liability
with respect to the obligations of Landlord under this Lease accruing on or
after the date of the transfer, and Tenant agrees to recognize the transferee as
Landlord under this Lease. However, each Landlord shall deliver to its
transferee the Security Deposit held by Landlord, to the extent the Security
Deposit has not then been applied under the terms of this Lease.




ARTICLE TWELVE
LANDLORD'S CONTRACTUAL LIEN


In addition to the statutory Landlord's lien, Tenant hereby grants to Landlord a
security interest to secure payment of all Rent and other sums of money becoming
due under this Lease from Tenant, upon all inventory, goods, wares, equipment,
fixtures, furniture and all other personal property of Tenant situated in or on
the Premises, together with the proceeds from the sale thereof. Tenant may not
remove such property without the consent of Landlord until all Rent in arrears
and other sums then due to Landlord under this Lease have been paid. Upon the
occurrence of a Default, Landlord may, in addition to any other remedies
provided in this Lease or by law, enter upon the Premises and take possession of
any and all goods, wares, equipment, fixtures, furniture and other personal
property of Tenant situated in or on the Premises without liability for trespass
or conversion, and sell the property at public or private sales, with or without
having the property at the sale, after giving Tenant reasonable notice of the
time and place of any such sale. Unless otherwise required by law, notice to
Tenant of the sale will be deemed sufficient if given in the manner prescribed
in this Lease at least 10 days before the time of the sale. Any public sale made
under this Article will be deemed to have been conducted in a commercially
reasonable manner if held on the Premises or where the property is located,
after the time, place and method of sale and a general description of the types
of property to be sold have been advertised in a daily newspaper published in
the county where the Premises is located for five consecutive days before the
date of the sale. Landlord or its assigns may purchase at a public sale and,
unless prohibited by law, at a private sale. The proceeds from any disposition
pursuant to this Article, less any and all expenses connected with the taking of
possession, holding and selling of the property (including reasonable attorneys'
fees and expenses), will be applied as a credit against the indebtedness secured
by the security interest granted in this Article. Any surplus will be paid to
Tenant or as otherwise required by law, and Tenant shall promptly pay any
deficiencies. Landlord is authorized to file a financing statement to perfect
the security interest of Landlord in the aforementioned property and proceeds
thereof under the provisions of the Texas Business and Commerce Code in effect
in the State of Texas. Provided Tenant is not in default under any of the terms
of this Lease, upon written request by Tenant, Landlord shall deliver a written
subordination of Landlord's statutory and contractual liens to any liens and
security interests securing any institutional third party financing of Tenant.
Landlord shall not unreasonably withhold or delay the delivery of Landlord's
written subordination.




ARTICLE THIRTEEN
PROTECTION OF LENDERS


1.Subordination and Attornment. Landlord may subordinate this Lease to any
future ground Lease,




--------------------------------------------------------------------------------




deed of trust or mortgage encumbering the Premises, and advances made on the
security thereof and any renewals, modifications, consolidations, replacements
or extensions thereof, whenever made or recorded. Landlord's right to
subordinate is subject to Landlord providing Tenant with a written
Subordination, Non-disturbance and Attornment Agreement from the ground lessor,
beneficiary or mortgagee wherein Tenant's right to peaceable possession of the
Premises during the Term will not be disturbed if Tenant pays the Rent and
performs all of Tenant's obligations under this Lease and is not otherwise in
default, in which case Tenant shall attorn to the transferee of or successor to
Landlord's interest in the Premises and recognize the transferee or successor as
Landlord under this Lease. Tenant's rights under this Lease are subordinate to
any existing ground lease, deed of trust or mortgage encumbering the Premises.
However, if any ground lessor, beneficiary or mortgagee elects to have this
Lease be superior to its ground lease, deed of trust or mortgage and gives
Tenant written notice thereof, then this Lease will be deemed superior to the
ground lease, deed of trust or mortgage whether this Lease is dated prior or
subsequent to the date of the ground lease, deed of trust or mortgage or the
date of recording thereof.


2.Signing of Documents. Tenant shall sign and deliver any document that may be
requested to evidence any attornment or subordination, or any agreement to
attorn or subordinate, as long as the document is consistent with the provisions
of Section 13.01. If Tenant fails to do so within 10 days after a written
request, Tenant hereby irrevocably appoints Landlord as Tenant's
attorney-in-fact to execute and deliver the attornment or subordination
document.


3.
Estoppel Certificates.



A.Upon Landlord's written request, Tenant shall execute and deliver to Landlord
a written statement (an "Estoppel Certificate") certifying:


(1)whether Tenant is an assignee or subtenant;
(2)the Expiration Date of this Lease;
(3)the number of renewal options under this Lease, if any, and the total period
of time covered by the renewal options;
(4)that none of the terms or provisions of this Lease have been changed since
the original execution of this Lease, except as shown on any attached amendments
or modifications;
(5)that no default exists under the terms of this Lease by either Landlord or
Tenant;
(6)that Tenant has no claim against Landlord under this Lease and has no defense
or right of offset against collection of Rent or other charges accruing under
this Lease;
(7)the amount and payment date of the last payment of Rent, the period of time
covered by that payment, and the amount of any rental payments made in advance;
(8)the amount of any Security Deposit and other deposits, if any; and
(9)the identity and address of any guarantor of this Lease.


Tenant shall deliver the statement to Landlord within 10 days after Landlord's
request. Landlord may forward any such statement to any prospective purchaser or
lender of the Premises. The purchaser or lender may rely conclusively upon the
statement as true and correct.


B.If Tenant does not deliver the Estoppel Certificate to Landlord within the
10-day period, Landlord, and any prospective purchaser or lender, may
conclusively presume and rely upon the following facts: (1) that the terms and
provisions of this Lease have not been
changed except as otherwise represented by Landlord; (2) that this Lease has not
been terminated except as otherwise represented by Landlord; (3) that not more
than one monthly installment of Base Rent and other charges have been paid in
advance; (4) there are no claims against Landlord nor any defenses or rights of
offset against collection of Rent; and (5) that Landlord is not in default under
this Lease. In such event, Tenant will be estopped from denying the truth of the
presumed facts.


C.Also, if Tenant does not deliver the Estoppel Certificate to Landlord within
the 10-day period, Landlord may deliver a written notice to Tenant stating that
Tenant must deliver an Estoppel Certificate under this Section within five days
after Tenant receives the notice. If Tenant does not deliver an Estoppel
Certificate to Landlord within five days after Tenant receives the notice, then
Tenant's failure to deliver an Estoppel Certificate will constitute a Default
under this Lease,




--------------------------------------------------------------------------------




notwithstanding any longer period of time under Section 11.01 that Tenant would
otherwise be allowed to cure a failure before the failure would become a
Default.


4.Tenant's Financial Condition. Within 10 days after a written request from
Landlord, but not more than two times in any calendar year, Tenant shall deliver
to Landlord financial statements as are reasonably required by Landlord to
verify the net worth of Tenant, or any assignee, subtenant, or guarantor of
Tenant. In addition, Tenant shall deliver to any lender designated by Landlord
any financial statements required by the lender to facilitate the financing or
refinancing of the Premises. Tenant represents to Landlord that each financial
statement is a true, complete, and accurate statement as of the date of the
statement. All financial statements will be confidential and will be used only
for the purposes set forth in this Lease.




ARTICLE FOURTEEN
ENVIRONMENTAL REPRESENTATIONS AND INDEMNITY


1.Tenant's Compliance with Environmental Laws. Tenant, at Tenant's expense,
shall comply with all laws, rules, orders, ordinances, directions, regulations
and requirements of Federal, State, county and municipal authorities pertaining
to Tenant's use of the Property and with the recorded covenants, conditions and
restrictions, regardless of when they become effective, including, without
limitation, all applicable Federal, State and local laws, regulations or
ordinances pertaining to air and water quality, Hazardous Materials (as defined
in Section 14.05), waste disposal, air emissions and other environmental
matters, all zoning and other land use matters, and with any direction of any
public officer or officers, pursuant to law, which impose any duty upon Landlord
or Tenant with respect to the use or occupancy of the Property.


2.Tenant's Indemnification. Tenant shall not cause or permit any Hazardous
Materials to be brought upon, kept or used in or about the Property by Tenant,
or Tenant's agents, employees, contractors or invitees without the prior written
consent of Landlord. If the presence of Hazardous Materials on the Property
caused or permitted by Tenant results in contamination of the Property or any
other property, or if contamination of the Property or any other property by
Hazardous Materials otherwise occurs for which Tenant is legally liable to
Landlord for damage resulting therefrom, then Tenant shall indemnify, defend and
hold Landlord harmless from any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses (including, without limitation, diminution
in value of the Property, damages for the loss or restriction on use of rentable
or unusable space or of any amenity or appurtenance of the Property, damages
arising from any adverse impact on marketing of building space or land area,
sums paid in settlement of claims, reasonable attorneys' fees, court costs,
consultant fees and expert fees) that arise during or after the Term as a result
of the contamination. This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial work, removal or restoration work required
by any Federal, State or local government agency because of Hazardous Materials
present in the soil or ground water on or under the Property. Without limiting
the foregoing, if the presence of any Hazardous Materials on the Property (or
any other property) caused or permitted by Tenant results in any contamination
of the Property, Tenant shall promptly take all actions at Tenant's sole expense
as are necessary to return the Property to the condition existing prior to the
introduction of any such Hazardous Materials, provided that Landlord's approval
of such actions is first obtained.


3.Landlord's Representations. Landlord represents, to the best of Landlord's
actual knowledge, that: (i) any handling, transportation, storage, treatment or
usage of Hazardous Materials that has occurred on the Property to date has been
in compliance with all applicable Federal, State, and local laws, regulations
and ordinances; and (ii) no leak, spill, release, discharge, emission or
disposal of Hazardous Materials has occurred on the Property to date and that
the soil or groundwater on or under the Property is free of Hazardous Materials
as of the Commencement Date, unless expressly disclosed by Landlord to Tenant in
writing.


4.Landlord's Indemnification. Landlord hereby indemnifies, defends and holds
Tenant harmless from any claims, judgments, damages, penalties, fines, costs,
liabilities, (including sums paid in settlements of claims) or loss, including,
without limitation, reasonable attorneys' fees, court costs, consultant fees,
and expert fees, which arise during or after the Term of this Lease from or in
connection with the presence or suspected presence of Hazardous Materials in the
soil or groundwater on or under the Property, unless the Hazardous Material is
released by Tenant or is present as a result of the negligence or willful
conduct of Tenant. Without limiting the generality of the foregoing, the
indemnification provided by this Section will




--------------------------------------------------------------------------------




specifically cover costs incurred in connection with any investigation of site
conditions or any clean-up, remedial work, removal or restoration work required
by any Federal, State or local governmental authority.


5.Definition. For purposes of this Lease, the term "Hazardous Materials" means
any one or more pollutant, toxic substance, hazardous waste, hazardous material,
hazardous substance, solvent or oil as defined in or pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Clean Water Act, as amended, the Water Pollution Control Act, as
amended, the Solid Waste Disposal Act, as amended, or any other Federal, State
or local environmental law, regulation, ordinance, or rule, whether existing as
of the date of this Lease or subsequently enacted.


6.Survival. The representations and indemnities contained in this Article
Fourteen will survive the expiration or termination of this Lease.




ARTICLE FIFTEEN
PROFESSIONAL SERVICE FEES


1.Amount and Manner of Payment. Professional service Fees due to the Principal
Broker and Cooperating Broker (together, the "Brokers") will be calculated and
paid as follows:


A.Lump Sum. Unless the box for Section 15.01B is checked in Section 1.14A, then
Landlord agrees to pay to each of the Brokers a lump sum professional service
Fee for negotiating this Lease, plus any applicable sales taxes, equal to: (i)
the percentages stated in Section 1.14A of the total Base Rent to become due to
Landlord during the Term, if the blanks for percentages are completed; or (ii)
the amounts per square foot in the Premises stated in Section 1.14A, if the
blanks for amounts per square foot are completed. The Fees will be paid to the
Brokers (i) one-half on the date of final execution of this Lease, and (ii) the
balance on the Commencement Date of this Lease.


B.Monthly. If the box for this Section 15.01B is checked in Section 1.14A, then
Landlord agrees to pay to each of the Brokers a monthly professional service Fee
for negotiating this Lease, plus any applicable sales taxes, equal to the
percentages stated in Section 1.14A of each monthly Base Rent payment at the
time the payment is due.


2.Payments on Renewal, Expansion or New Lease. Subject to the termination date
stated in this Section below, if Tenant or Tenant's successors or assigns: (a)
exercises any right or option to renew or extend the Term (whether contained in
this Lease or in any amendment to this Lease) or enters into a new lease
covering the Premises, a portion of the Premises, or the Premises and additional
space; or (b) enters into any new lease, expansion or other rental agreement as
to any premises located on or constituting all or part of any real property
owned by Landlord adjacent to the Property, then Landlord shall pay to each of
the Brokers an additional Fee covering the full period of
the renewal, extension, new lease, expansion or other rental agreement. The
additional Fees will be due on the date of exercise of a renewal option, or the
date of execution in the case of a new lease, expansion or other agreement. The
additional Fees will be computed and paid under Section 15.01A or Section 15.01B
above (whichever has been made applicable under Section 1.14), as if a new lease
had been made for such period of time. The Brokers' right to receive these
additional Fees will terminate on the date that is 10 years after the expiration
of the Term of this Lease, as amended or extended.


3.Payments on Sale. Subject to the termination date stated in this Section
below, if Tenant or Tenant's successors or assigns, purchases the Premises
pursuant to a purchase option contained in this Lease (or in any amendment to
this Lease or any other agreement) or otherwise purchases the Premises, the
Property or any portion of either the Premises or the Property, then Landlord
shall pay to each of the Brokers a Fee equal to the percentages stated in
Section 1.14B of the purchase price, payable in Good Funds at the closing. Upon
the closing of a sale to Tenant, any monthly lease Fees will terminate upon
payment of the Fee on the sale. The Brokers' right to receive the Fees set forth
in this Section 15.03 will terminate on the date that is 10 years after the
expiration of the Term of this Lease, as amended or extended.


4.Other Brokers. Both Landlord and Tenant represent to the other party that they
have had no dealings




--------------------------------------------------------------------------------




with any person, firm or agent in the negotiation of this Lease other than the
Broker(s) named in this Lease, and no other broker, agent, person, firm or
entity other than the Broker(s) is entitled to any commission or fee in
connection with this Lease.


5.Landlord's Liability. Landlord will be liable for payment of all Fees solely
to the Brokers, and Landlord will not be obligated to pay any claims by any
undisclosed broker. The Principal Broker may pay a portion of the Fee to any
Cooperating Broker pursuant to a separate agreement between the Brokers.


6.Joint Liability of Tenant. If Tenant enters into any new lease, extension,
renewal, expansion, or other agreement to rent, occupy, or purchase any property
described in Section 15.02 or Section 15.03 within the time specified in those
Sections, the negotiations must be communicated through the Principal Broker
(which may be done through the Cooperating Broker), otherwise Tenant will be
jointly and severally liable with Landlord for any payments due or to become due
to the Principal Broker.


7.Assumption on Sale. In the event of a sale or other transfer of the Premises
by Landlord, Landlord shall assign this Lease to the purchaser or other
transferee, and obtain from the purchaser or other transferee an Assumption
Agreement in recordable form whereby the purchaser or other transferee agrees to
pay the Brokers all Fees payable under this Lease. Landlord shall deliver a
fully executed original counterpart of the Assumption Agreement to each of the
Brokers upon the closing of the sale or other transfer of the Premises. Landlord
will be released from personal liability for subsequent payments of Fees payable
under this Lease only upon the delivery of the Assumption Agreement to the
Brokers.


8.Termination. Landlord and Tenant agree that the Brokers are third party
beneficiaries of this Lease with respect to the Fees, and that no change may be
made by Landlord or Tenant as to the time of payment, amount of payment or the
conditions for payment of the Fees without the written consent of the Brokers.
The termination of this Lease by the mutual agreement of Landlord and Tenant
will not affect the right of the Brokers to continue to receive the Fees agreed
to be paid under this Lease, just as if Tenant had continued to occupy the
Premises and had paid the Rent during the entire Term. Amendment or termination
of this Lease under Article Eight (Damage or Destruction) and Article Nine
(Condemnation) will not amend or terminate the Brokers' right to collect the
Fees.


9.
Intermediary Relationship.



A.If either of the Brokers has indicated in Section 1.12 or Section 1.13 or
otherwise that they are acting as an intermediary, then Landlord and Tenant
consent to the intermediary relationship, authorize such Broker or Brokers to
act as an intermediary between Landlord and Tenant in connection with this
Lease, and acknowledge that the source of any expected compensation to the
Brokers will be Landlord, and the Brokers may also be paid a fee by Tenant. A
broker, and any broker or salesperson appointed to communicate
with and carry out instructions of one party, who acts as an intermediary is
required to act fairly and impartially, and may not:


(1)disclose to Tenant that Landlord will accept a rent less than the asking
rent, unless otherwise instructed in a separate writing by Landlord;


(2)disclose to Landlord that Tenant will pay a rent greater than the rental
submitted in a written offer to Landlord, unless otherwise instructed in a
separate writing by Tenant;


(3)
disclose any confidential information, or any information a party specifically

instructs the real estate broker or salesperson in writing not to disclose,
unless:


(a)the broker or salesperson is otherwise instructed in a separate writing by
the respective party;
(b)the broker or salesperson is required to disclose the information by the
Texas Real Estate License Act or a court order; or
(c)
the information materially relates to the condition of the property;



(4)
treat a party to the transaction dishonestly; or





--------------------------------------------------------------------------------






(5)
violate the Texas Real Estate License Act.



B.Appointments. Each Broker is authorized to appoint, by providing written
notice to the parties, one or more license holders associated with the Broker to
communicate with and carry out instructions of one party, and one or more other
license holders associated with the Broker to communicate with and carry out
instructions of the other party. An appointed license holder may provide
opinions and advice during negotiations to the party to whom the license holder
is appointed.




ARTICLE SIXTEEN
MISCELLANEOUS AND ADDITIONAL PROVISIONS


1.Disclosure. Landlord and Tenant understand that a real estate broker is not an
expert in matters of law, tax, financing, surveying, hazardous materials,
engineering, construction, safety, zoning, land planning, architecture, the
TABA, or the ADA. The Brokers hereby advise Tenant to seek expert assistance on
such matters. Brokers do not investigate a property's compliance with building
codes, governmental ordinances, statutes and laws that relate to the use or
condition of a property and its construction, or that relate to its acquisition.
If the Brokers provide names of consultants or sources for advice or assistance,
Tenant acknowledges that the Brokers do not warrant the services of the advisors
or their products and cannot warrant the suitability of property to be acquired
or leased. Furthermore, the Brokers do not warrant that the Landlord will
disclose any or all property defects, although the Brokers will disclose to
Tenant any actual knowledge possessed by Brokers regarding defects of the
Premises and the Property. In this regard, Tenant agrees to make all necessary
and appropriate inquiries and to use diligence in investigating the Premises and
the Property before signing this Lease. Tenant acknowledges and agrees that
neither the Principal Broker nor any Cooperating Broker has made any
representation to Tenant with respect to the condition of the Premises, and that
Tenant is relying exclusively upon Tenant's own investigations and the
representations of Landlord, if any, with respect to the condition of the
Premises. Landlord and Tenant agree to hold the Brokers harmless from any and
all damages, claims, costs and expenses resulting from or related to Landlord's
furnishing to the Brokers any inaccurate information with respect to the
Premises, or Landlord's concealing any material information with respect to the
Premises. Landlord and Tenant hereby agree to indemnify and defend the Brokers
against any and all liabilities, claims, debts, damages, costs, or expenses,
including but not limited to reasonable attorneys' fees and court costs, related
to or arising out of or in any way connected to (a) representations concerning
matters properly the subject of advice by experts; or (b) any dispute directly
between Landlord and Tenant regarding this Lease. In addition, to the extent
permitted by applicable law, the Brokers' liability for errors, omissions, or
negligence is limited to the return of the Fee, if any, paid to the Brokers
pursuant to this Lease.


2.Force Majeure. If performance by Landlord of any term, condition or covenant
in this Lease is delayed or prevented by any Act of God, strike, lockout,
shortage of material or labor, restriction by any governmental authority, civil
riot, flood, or any other cause not within the control of Landlord, the period
for performance of the term, condition or covenant will be extended for a period
equal to the period Landlord is so delayed or prevented.


3.Interpretation. The captions of the Articles or Sections of this Lease are to
assist the parties in reading this Lease and are not part of the terms or
provisions of this Lease. Whenever required by the context of this Lease, the
singular will include the plural and the plural will include the singular, and
the masculine, feminine and neuter genders will each include the other.


4.Waivers. Any waivers of any provisions of this Lease must be in writing and
signed by the waiving party. Landlord's delay or failure to enforce any
provisions of this Lease or Landlord's acceptance of late installments of Rent
will not be a waiver and will not prevent Landlord from enforcing that provision
or any other provision of this Lease in the future. No statement on a check from
Tenant or in a letter accompanying a check will be binding on Landlord. Landlord
may, with or without notice to Tenant, negotiate, cash, or endorse the check
without being bound to the conditions of any such statement.


5.Severability. A determination by a court of competent jurisdiction that any
provision of this Lease




--------------------------------------------------------------------------------




is invalid or unenforceable will not invalidate the remainder of that provision
or any other provision of this Lease, which will remain in full force and
effect.


6.Joint and Several Liability. All parties signing this Lease as Tenant will be
jointly and severally liable for all obligations of Tenant. Tenant will be
responsible for the conduct, acts and omissions of Tenant's agents, employees,
customers, contractors, invitees, agents, successors or others using the
Premises with Tenant's express or implied permission.


7.Amendments or Modifications. This Lease is the only agreement between the
parties pertaining to the lease of the Premises and no other agreements are
effective unless made a part of this Lease. All amendments to this Lease must be
in writing and signed by all parties.


8.Notices. All notices and other communications required or permitted under this
Lease must be in writing and will be deemed delivered, whether actually received
or not, on the earlier of: (i) actual receipt if delivered in person or by
messenger with evidence of delivery; or (ii) receipt of an electronic facsimile
transmission ("Fax") with confirmation of delivery; or (iii) upon deposit in the
United States Mail as required below. Notices may be transmitted by Fax to the
Fax telephone numbers specified in Article One of this Lease, if any. Notices
delivered by mail must be deposited in the U.S. Postal Service, certified mail,
return receipt requested, postage prepaid, and properly addressed to the
intended recipient as set forth in Article One. Notices sent by any other means
will be deemed delivered when actually received, with proof of delivery. After
possession of the Premises by Tenant, Tenant's address for notice purposes will
be the address of the Premises unless Tenant notifies Landlord in writing of a
different address to be used for that purpose. Any party may change its address
for notice by delivering written notice of its new address to all other parties
in the manner set forth above. Copies of all notices should also be delivered to
the Brokers, but failure to notify the Brokers will not cause an otherwise
properly delivered notice to be ineffective. Also, copies of all notices must
also be delivered to the following persons [if the blanks have been completed]:


Copies of notices to Landlord are to be delivered to:
BCKK Investment Group, Inc.                    
Address: 709 E 44th Street Lubbock,Texas 79404        
Telephone: (806)722-1225    Fax: (806)712-1310         
Email: blake@thedecorgroup.com                


Copies of notices to Tenant are to be delivered to:
American Christmas Light & Supply, Inc.             
Address: 709 E 44th Street, Lubbock,Texas 79404    
Telephone: (806)722-1225    Fax: (806)712-1310         
Email: blake@thedecorgroup.com                     
X Landlord also consents to receive any notices by e-mail. [Check the box, if
applicable.]


X Tenant also consents to receive any notices by e-mail. [Check the box, if
applicable.]


9.Attorneys' Fees. If, on account of any breach or default by any party to this
Lease in its obligations to any other party to this Lease (including, but not
limited to, the Brokers), it becomes necessary for a party to employ an attorney
to enforce or defend any of its rights or remedies under this Lease, the
non-prevailing party agrees to pay the prevailing party its reasonable
attorneys' fees and court costs, if any, whether or not suit is instituted in
connection with the enforcement or defense.


10.Venue. All obligations under this Lease, including, but not limited to, the
payment of Fees to the Brokers, will be performed and payable in the county in
which the Property is located. The laws of the State of Texas will govern this
Lease.


11.Survival. All obligations of any party to this Lease that are not fulfilled
at the expiration or the termination of this Lease will survive such expiration
or termination as continuing obligations of the party.


12.Binding Effect. This Lease will inure to the benefit of, and be binding upon,
each of the parties to this Lease and their respective heirs, representatives,
successors and assigns. However, Landlord will not




--------------------------------------------------------------------------------




have any obligation to Tenant's successors or assigns unless the rights or
interests of the successors or assigns are acquired in accordance with the terms
of this Lease.


13.Right to Claim a Lien. If a commission agreement or other agreement to pay
Fees to the Brokers is not included in this Lease, then be advised that pursuant
to Chapter 62 of the Texas Property Code, each Broker hereby discloses the
Broker’s right to claim a lien based on a separate written commission agreement
or other agreement to pay Fees to the Broker, and this disclosure is
incorporated in the commission agreement or other agreement to pay Fees.


14.Patriot Act Representation. Landlord and Tenant each represent to the other
that: (1) its property interests are not blocked by Executive Order No. 13224,
66 Fed. Reg. 49079; (2) it is not a person listed on the Specially Designated
Nationals and Blocked Persons list of the Office of Foreign Assets Control of
the United States Department of the Treasury; and (3) it is not acting for or on
behalf of any person on that list.


15.Counterparts. This Lease may be executed in a number of identical
counterparts, and all counterparts will be construed together as one agreement.


16.Offer. The execution of this Lease by the first party to do so constitutes an
offer to lease the Premises. Unless this Lease is signed by the other party and
a fully executed copy is delivered to the first party by the earlier of this
date             , or the date that is 10 days after the date of execution by
the first party, such offer to lease will be deemed automatically withdrawn. Any
acceptance of an offer that has been withdrawn will only be effective if the
party that withdrew the offer subsequently agrees to the acceptance either in
writing or by course of conduct.


17.Additional Provisions. Landlord and Tenant agree to any provisions set forth
on the attached Addenda (if any) and the following additional provisions (if
any):


18.Consult an Attorney. This Lease is an enforceable, legally binding agreement.
Read it carefully. The Brokers involved in the negotiation of this Lease cannot
give you legal advice. Landlord and Tenant acknowledge that they have been
advised by the Brokers to have this Lease reviewed by competent legal counsel of
their choice before signing this Lease. By executing this Lease, Landlord and
Tenant each agree to the provisions contained in this Lease.


This Lease has been executed as of the Effective Date (as defined in Section
1.01).




LANDLORD:    




BCKK Investment Group, Inc.         
By [Signature]:    /s/ Blake Smith            
Name: Blake Smith                    
Title:    CEO                    
Date of Execution:    7/15/15                




TENANT:    




American Christmas Light & Supply, Inc.    
By [Signature]:    /s/ Blake Smith            
Name: Blake Smith CEO                
Title: CEO                        
Date of Execution:    7/15/15                




PRINCIPAL BROKER:




--------------------------------------------------------------------------------








Dunn Commercial Management, Inc.    
By [Signature]:    /s/ David Dunn        
Name: David R. Dunn CCIM, SIOR         
Title: President                
Address: 1202 Corporate Drive West        
Broker's License No.:                
Tax ID No.:                    


PERMISSION TO USE: This form is provided for the use of members of the North
Texas Commercial Association of REALTORS®, Inc. ("NTCAR"), members of the North
Texas Commercial Association of Real Estate Professionals, Inc. and other
licensed users of an NTCAR electronic forms system. Permission is given to make
limited copies of the current version of this form for use in a particular Texas
real estate transaction. Please contact the NTCAR office to confirm that you are
using the current version of this form. Mass production, or reproduction for
resale, is not allowed without express permission. Any changes to this form must
be made in a manner that is obvious. If any words are deleted, they must be left
in the form with a line drawn through them. If changes are made that are not
obvious, the person who made the change could be subject to a claim of fraud or
misrepresentation for passing off an altered form as if it were the genuine
NTCAR form.




--------------------------------------------------------------------------------






Sperry Van Ness Dunn Commercial
NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®
ADDENDUM ‘‘G’’ TO LEASE
RULES AND REGULATIONS


Address of the Premises: 2301 Crown Court, Irving, TX 75038                
        
1.Application. Tenant, and Tenant's employees and invitees, shall abide by the
following standards for the mutual safety, cleanliness, care, protection,
comfort and convenience of all tenants and occupants of the Property. These
Rules and Regulations apply to all of the Property as defined in this Lease
including, but not limited to, the Premises, the building(s), the parking
garages, if any, the common areas, driveways, and parking lots.
2.Consent Required. Any exception to these Rules and Regulations must first be
approved in writing by Landlord. For purposes of these Rules and Regulations,
the term "Landlord" includes the building manager, the building manager's
employees, and any other agent or designee authorized by Landlord to manage or
operate the Property.
3.Rules and Regulations:
a.Tenant may not conduct any auction, "flea market" or "garage sale" on the
Premises nor store any goods or merchandise on the Property except for Tenant's
own business use. Food may not be prepared in the Premises except in small
amounts for consumption by Tenant and Tenant's officers and employees. Vending
machines or dispensing machines may not be placed in the Premises without
Landlord's written approval. The Premises may not be used or occupied as
sleeping quarters or for lodging purposes. Animals may not be kept in or about
the Property.
b.Tenant shall not obstruct sidewalks, driveways, loading areas, parking areas,
corridors, hallways, vestibules, stairs and other similar areas designated for
the collective use of tenants, or use such areas for Tenant's storage, temporary
or otherwise, or for any purpose other than going to and from the Premises.
Tenant shall comply with parking rules and guidelines as may be posted on the
Property from time to time.
c.Tenant shall not make any loud noises, unusual vibrations, unpleasant odors,
objectionable or illegal activities on the Property. Tenant shall not permit the
operation of any equipment in the Premises that annoys other occupants of the
Property. Tenant shall not interfere with the possession of other tenants of the
Property.
d.Tenant may not bring any flammable, explosive, toxic, noxious, dangerous or
hazardous materials onto the Property, except in small quantities as needed in
Tenant’s business and used, stored, and disposed of in accordance with
applicable laws.
e.Installation of security systems, telephone, television and other
communication cables, fixtures and equipment must comply with Section 7.04 of
the Lease, except that routine installation and construction of normal
communication devices that do not require any holes in the roof or exterior
walls of the Property do not require the written approval of Landlord.
f.Movement into or out of the building through public entrances, lobbies or
corridors that requires use of a hand truck, dolly or pallet jack to carry
freight, furniture, office equipment, supplies and other large or heavy
material, must be limited to the service entrances and freight elevators only
and must be done at times and in a manner so as not to unduly inconvenience
other occupants of the Property. All wheels for such use must have rubber tires
and edge guards to prevent damage to the building. Tenant shall be responsible
for and shall pay all costs to repair damages to the building caused by the
movement of materials by Tenant.
g.Requests by Tenant for building services, maintenance and repair must be made
in writing to the office of the building manager designated by Landlord and must
be dated. Tenant shall give prompt written notice to Landlord of any significant
damage to or defects in the Premises or the Property, including plumbing,
electrical and mechanical systems, heating, ventilating and air conditioning
systems, roofs, windows, doors, foundation and structural components, regardless
of whose responsibility it is to repair such damage or defects.


ADDENDUM "G" TO LEASE - Page 1
©NTCAR 2014 - Form No. 2 (3/2014)
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com    2301 Crown Court




--------------------------------------------------------------------------------




h.Tenant shall not change locks or install additional locks on doors without the
prior written consent of Landlord. If Tenant changes locks or installs
additional locks on the Property, Tenant shall provide Landlord with a copy of
each separate key to each lock upon Landlord's request. Upon termination of
Tenant's occupancy of the Premises, Tenant must surrender all keys to the
Premises and the Property to Landlord.
i.Harmful liquids, toxic wastes, bulky objects, insoluble substances and other
materials that may cause clogging, stains or damage to plumbing fixtures or
systems must not be placed in the lavatories, water closets, sinks, or drains.
Tenant must pay the costs to repair and replace drains, plumbing fixtures and
piping that is required because of damage caused by Tenant.
j.Tenant shall cooperate with Landlord and other occupants of the Property in
keeping the Property and the Premises neat and clean. Nothing may be swept,
thrown or left in the corridors, stairways, elevator shafts, lobbies, loading
areas, parking lots or any other common areas on the Property. All trash and
debris must be properly placed in receptacles provided therefor.
k.Landlord may regulate the weight and position of heavy furnishings and
equipment on the floor of the Premises, including safes, groups of filing
cabinets, machines, and any other item that may overload the floor. Tenant shall
notify Landlord when heavy items are to be taken into or out of the building,
and the placement and transportation of heavy items may be done only with the
prior written approval of Landlord.
l.No window screens, blinds, draperies, awnings, solar screen films, window
ventilators or other materials visible from the exterior of the Premises may be
placed in the Premises without Landlord's approval. Landlord is entitled to
control all lighting that may be visible from the exterior of the building.
m.No advertisement, sign, notice, handbill, poster or banner may be exhibited,
distributed, painted or affixed on the Property. No directory of tenants is
allowed on the Property other than that provided by Landlord.
n.Tenant agrees to cooperate with and assist Landlord in the prevention of
peddling, canvassing and soliciting on the Property.
o.Tenant accepts any and all liability for damages and injuries to persons and
property resulting from the serving or sales of alcoholic beverages by or on
behalf of Tenant on or from the Property.
p.Any person entering and leaving the building before and after normal working
hours, or building hours if posted by Landlord, whichever applies, may be
required to identify himself to security personnel by signing a list and giving
the time of day and destination or location of the applicable Premises. Normal
building business hours are established by Landlord from time to time.
4.Revisions. Landlord reserves the right to revise or rescind any of these Rules
and Regulations and to make additional rules that Landlord may determine are
necessary from time to time for the safety, protection, comfort and convenience
of the tenants and visitors of the Property and for the care, protection and
cleanliness of the Property. Revisions and additions will be binding upon the
Tenant as if they had been originally prescribed herein when furnished in
writing by Landlord to Tenant, provided the additions and revisions apply
equally to all tenants occupying the Property and do not impose any substantial
cost to Tenant.
5.Enforcement. Any failure or delay by Landlord in enforcing these Rules and
Regulations will not prevent Landlord from enforcing these Rules and Regulations
in the future. If any of these Rules and Regulations is determined to be
unenforceable, it will be severed from this Lease without affecting the
remainder of these Rules and Regulations.






















ADDENDUM "G" TO LEASE - Page 2
©NTCAR 2014 - Form No. 2 (3/2014)
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com    2301 Crown Court


